

Exhibit 10.22


FORM OF SHARE APPRECIATION RIGHTS AGREEMENT




[Employee Name]
[Address]
[City, State, Zip]




RE:  Grant of Share Appreciation Rights


Dear [Name of Employee]:


Vail Resorts, Inc. (the "Company") is pleased to confirm that you were granted
an award of Share Appreciation Rights on [date] (the "Grant Date") on the terms
set forth herein and pursuant to the Company's 2002 Long Term Incentive and
Share Award Plan (the "Plan"), the terms of which are incorporated herein by
reference. Capitalized terms used and not defined herein have the meanings set
forth in the Plan.


1. Share Appreciation Rights Terms.


(a) Grant. On the Grant Date you were granted Share Appreciation Rights with
respect to [Number] shares of the Company's common stock, $0.01 par value per
share (the "SAR Shares"), at an exercise price per Share Appreciation Right
equal to [Amount] (the "Exercise Price"). Your Share Appreciation Rights will
expire at the close of business on the tenth anniversary of the Grant Date (the
"Expiration Date"), subject to earlier expiration in connection with the
termination of your employment as provided below.


(b) Exercisability/Vesting. Your Share Appreciation Rights will be exercisable
only to the extent they have vested. Your Share Appreciation Rights will be
vested with respect to [Percentage Amount]% of the SAR Shares (rounded to the
nearest whole share) on each of the [____ through _____] anniversaries of the
Grant Date, if and only if you have been continuously employed by the Company
and/or its Subsidiaries from the date of this Agreement through such dates. Upon
the termination of your employment for any reason, by you or by the Company
and/or its Subsidiaries, with or without cause, all of your unvested Share
Appreciation Rights shall expire and be of no further force or effect. Any such
termination shall not affect your vested Share Appreciation Rights, which shall
remain exercisable pursuant to paragraph 1(d) below.


(c) Exercise Upon Sale of the Company.


(i) As used in this Agreement, "Sale of the Company" shall mean the acquisition
of 90% of the Company's outstanding common stock pursuant to a merger,
consolidation, business combination, purchase of stock, or otherwise that is
approved by the Company's Board of Directors.

86

--------------------------------------------------------------------------------





(ii) In connection with the Sale of the Company, the Company may, on not less
than 20 days notice to you, provide that any portion of your vested Share
Appreciation Rights which have not been exercised prior to or in connection with
the Sale of the Company will be forfeited. In lieu of requiring such exercise,
the Company may: (1) provide for the cancellation of the exercisable portion of
your Share Appreciation Rights in exchange for a payment equal to the excess (if
any) of the consideration per share of common stock receivable in connection
with such Sale of the Company over the Exercise Price; and/or (2) provide for
the cancellation of the non-vested portion of your Share Appreciation Rights in
exchange for the creation of a cash escrow account in lieu thereof in an amount
equal to the excess (if any) of the consideration per share of common stock
receivable in connection with such Sale of the Company over the Exercise Price,
which amount, plus accrued interest thereon, shall be paid to you pro rata over
the time periods and in the same percentages as such canceled unvested Share
Appreciation Rights would have vested in accordance with the provisions of
Section 1(b) above and subject to the same termination and forfeiture provisions
of Section 1(d) below and to the other terms and provisions of this Agreement.
 
(d) Termination of Share Appreciation Rights. In no event shall any part of your
Share Appreciation Rights be exercisable after the Expiration Date set forth in
paragraph 1(a). If your employment with the Company and/or its Subsidiaries
terminates for any reason, that portion of your Share Appreciation Rights that
is not vested and exercisable on the date of termination of your employment
shall expire and be forfeited. The portion of your Share Appreciation Rights
that is vested and exercisable on the date of such termination shall, to the
extent not theretofore exercised, expire on the 90th day after such date of
termination.


2.  Procedure for Share Appreciation Rights Exercise.


You may, at any time or from time to time, to the extent permitted hereby,
exercise all or any portion of your vested portion of your Share Appreciation
Rights by delivering, to the attention of the Company's General Counsel at the
address set forth in paragraph 9 below, written notice to the Company of the
number of Share Appreciation Rights to be exercised. The Company may delay
effectiveness of any exercise of your Share Appreciation Rights for such period
of time as may be necessary to comply with any legal or contractual provisions
to which it may be subject relating to the issuance of its securities, it being
understood that such exercise shall be effective immediately upon completion of
such compliance notwithstanding the occurrence of the Expiration Date.


3.  Payment for Share Appreciation Rights.


Upon your exercise of the Share Appreciation Rights, the Company shall pay you
in SAR Shares an amount equal to the quotient of: (i) the product of (x) the
positive difference (if any) between the Fair Market Value of a SAR Share on the
exercise date and the Exercise Price, multiplied by (y) the number of Share
Appreciation Rights being exercised, divided by (ii) the Fair Market Value of a
SAR Share on the exercise date. Any fractional SAR Shares shall be paid to you
in cash.



87

--------------------------------------------------------------------------------



4.  Share Appreciation Rights Not Transferable.


Your Share Appreciation Rights are personal to you and are not transferable by
you, other than by will or by the laws of descent and distribution. During your
lifetime, only you (or your guardian or legal representative) may exercise your
Share Appreciation Rights. In the event of your death, your Share Appreciation
Rights may be exercised only by the executor or administrator of your estate or
the person or persons to whom your rights under the Share Appreciation Rights
shall pass by will or by the laws of intestate succession.


5.  Conformity with Plan.


Your Share Appreciation Rights are intended to conform in all respects with, and
is subject to, all applicable provisions of the Plan, the terms and conditions
of which are incorporated herein by reference. Any inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the Plan. By
executing and returning a copy of this Agreement, you acknowledge your receipt
of this Agreement and the Plan and agree to be bound by all the terms of this
Agreement and the Plan.


6.  Rights of Participants. 


Nothing in this Agreement shall interfere with or limit in any way the right of
the Company and/or its Subsidiaries to terminate your employment at any time
(with or without cause), or confer upon you any right to continue in the employ
of the Company and/or its Subsidiaries for any period of time or to continue to
receive your current (or other) rate of compensation. Nothing in this Agreement
shall confer upon you any right to be selected to receive additional awards
under the Plan or otherwise.


7.  Withholding of Taxes.


The Company may, if necessary or desirable, withhold from any amounts due and
payable to you by the Company or a Subsidiary (or secure payment from you in
lieu of withholding) the amount of any withholding or other tax due from the
Company or Subsidiary with respect to the issuance or exercise of your Share
Appreciation Rights, and the Company may defer such issuance or exercise unless
indemnified by you to its satisfaction against the payment of any such amount.


8.  Adjustments.


In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of your
rights under this Share Appreciation Rights Agreement, then the Committee shall
make such equitable changes or adjustments as it deems appropriate and adjust,
in such manner as it deems equitable, any or all of: (i) the number and kinds of
SAR Shares, other securities or other

88

--------------------------------------------------------------------------------



consideration subject to the Share Appreciation Rights; and (ii) the Exercise
Price of the Share Appreciation Rights.


9.  Notice.


Any notice required or permitted to be given to the Company under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Company as follows:


Vail Resorts, Inc.
390 Interlocken Crescent
Suite 1000
Broomfield, Colorado 80021
Attention: General Counsel


10.  Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado without reference to the principles of conflict of laws.


11.  Code Section 409A.


It is intended that this award of Share Appreciation Rights comply with Code
Section 409A and the guidance promulgated thereunder regarding the permissible
deferral of compensation under the grant of Share Appreciation Rights.




 
[Signature Page Follows]



89

--------------------------------------------------------------------------------



To confirm your understanding and acceptance of the terms and provisions set
forth in this Agreement, please execute the extra copy of this Agreement in the
space below and return it to the attention of the Company's General Counsel at
the address set forth in paragraph 9 above.




Very truly yours,


VAIL RESORTS, INC.






By: _____________________
Name: ___________________
Title: ____________________




The undersigned hereby acknowledges that he or she has read this Agreement and
has received a copy of the Plan and hereby agrees to be bound by all the
provisions set forth in this Agreement and in the Plan.






_________________________________
[Name of Employee]   
Date: _____________________________




90

--------------------------------------------------------------------------------

